Appellate Case: 20-3132          Document: 010110705190   Date Filed: 07/05/2022   Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                           PUBLISH                            Tenth Circuit

                         UNITED STATES COURT OF APPEALS                        July 5, 2022

                                                                           Christopher M. Wolpert
                                FOR THE TENTH CIRCUIT                          Clerk of Court
                            _________________________________

  LISA G. FINCH; DOMINICA C. FINCH;
  as co-administrators of the Estate of
  Andrew Thomas Finch, deceased,

       Plaintiffs - Appellees,
  v.                                                           No. 20-3132

  JUSTIN RAPP,

          Defendant - Appellant,

  and

  CITY OF WICHITA, KANSAS;
  BENJAMIN JONKER,

          Defendants.

  LISA G. FINCH; DOMINICA C. FINCH;
  as co-administrators of the Estate of
  Andrew Thomas Finch, deceased,

          Plaintiffs - Appellants,

  v.                                                             20-3190

  CITY OF WICHITA, KANSAS,

          Defendant - Appellee,

  and

  JUSTIN RAPP; BENJAMIN JONKER,

          Defendants.
Appellate Case: 20-3132     Document: 010110705190         Date Filed: 07/05/2022    Page: 2



                          _________________________________

                     Appeals from the United States District Court
                               for the District of Kansas
                           (D.C. No. 6:18-CV-01018-JWB)
                       _________________________________

 Samuel A. Green (J. Steven Pigg, with him on the briefs) Fisher, Patterson, Sayler &
 Smith, L.L.P., Topeka, Kansas, for Defendant-Appellant, Defendants and Defendant-
 Appellee.

 Easha Anand, MacArthur Justice Center, San Francisco, California (Andrew M. Stroth
 and Carlton Odim, Action Injury Law Group, LLC, Chicago, Illinois, Alexa Van Brunt
 and David M. Shapiro, MacArthur Justice Center, Chicago, Illinois, Jason C. Murray,
 Bartlit Beck LLP, Denver, Colorado, Hamilton H. Hill, Bartlit Beck LLP, Chicago,
 Illinois, Rick E. Bailey, Wichita, Kansas, and Devi Rao, MacArthur Justice Center,
 Washington, D.C., with her on the briefs), for Plaintiffs-Appellees and Plaintiff-
 Appellants.
                           _________________________________

 Before TYMKOVICH, Chief Judge, LUCERO, Senior Circuit Judge, and MORITZ,
 Circuit Judge.
                  _________________________________

 TYMKOVICH, Chief Judge.
                   _________________________________

        This appeal arises from a case of “swatting” with a tragic end. Swatting involves

 placing a hoax emergency call reporting serious threats to provoke an armed law

 enforcement response to an individual’s residence, usually as an act of harassment or

 revenge. After Wichita police received a seemingly legitimate call, officers had to make

 a split-second decision based on fraudulent threats and reports of violence.

 Unfortunately, that swatting call and the subsequent reaction from police resulted in an

 innocent man’s death.




                                              2
Appellate Case: 20-3132     Document: 010110705190          Date Filed: 07/05/2022     Page: 3



        A 911 call led police officers to believe they were responding to a deranged man

 who had just killed his father and was holding the rest of his family hostage at gunpoint.

 Wichita Police Officer Justin Rapp, along with numerous other officers, rushed to

 Andrew Finch’s house, where the caller claimed to have committed the crimes. But

 Finch had not committed any crime and had no way of knowing why police were

 surrounding his home. As Finch exited the house, multiple officers yelled different

 commands. Ten seconds later, Officer Rapp thought he saw Finch reaching for a weapon

 and shot him in the chest. Finch did not survive.

        Finch, through his next of kin, brought a lawsuit under 42 U.S.C. § 1983 against

 (1) Officer Rapp for excessive force in violation of the Fourth Amendment, (2) Sergeant

 Benjamin Jonker for supervisory liability for Rapp’s constitutional violation, and (3) the

 City of Wichita for municipal liability due to its alleged practices of using excessive force

 and inadequate disciplinary procedures. The district court granted summary judgment

 against Finch on the claims against Jonker and the City of Wichita but denied summary

 judgment as to Officer Rapp. Finch appealed the grant of summary judgment to the City,

 and Rapp appealed the denial of qualified immunity.

        The district court held that a reasonable jury could find that Finch was unarmed

 and unthreatening. We are bound by those findings for the purposes of this appeal.

 Thus, the claims against Officer Rapp can go forward. The claims against the City were

 properly resolved. The district court correctly found that Finch did not put forth

 sufficient evidence to prevail on his municipal liability claim against the City.



                                               3
Appellate Case: 20-3132      Document: 010110705190          Date Filed: 07/05/2022       Page: 4



        We therefore AFFIRM the district court’s denial of summary judgment as to

 Officer Rapp and AFFIRM the district court’s grant of summary judgment as to the City

 of Wichita.

                                      I.     Background

        A. The Shooting

        At 6:10 p.m. on December 28, 2017, a City of Wichita service officer answered a

 call. The caller stated his mother had struck his father with a gun. The service officer

 attempted multiple times to connect the caller to 911 but the call dropped repeatedly.

 Seven minutes later, the caller gave his number to the officer, who passed along the

 information to the Sedgwick County 911 dispatchers. At 6:18 p.m., a 911 dispatcher

 contacted the caller. This time, the caller told the dispatcher he had shot his father in the

 head and was holding his mother and brother at gunpoint in a closet. He gave the

 dispatcher an address in a residential Wichita neighborhood. The dispatcher transmitted

 alerts to officers that the caller had shot his father and was holding his mother and brother

 at gunpoint. The dispatcher also reported that the caller was threatening to light the

 house on fire and commit suicide.

        Unbeknownst to the officers and dispatcher, the caller was a Los Angeles resident

 who had no connection to the Wichita address or its residents, one of whom was Andrew

 Finch. The call was a false swatting call. The caller was a serial “swatter,” and he made

 the call on behalf of a Call of Duty player who wanted to retaliate against another player

 after a virtual altercation in the videogame. But none of the video game players actually

 lived in Wichita. The caller was given a false address, which happened to be for Finch’s
                                               4
Appellate Case: 20-3132     Document: 010110705190         Date Filed: 07/05/2022      Page: 5



 residence. Finch had no connection to the caller or the online altercation. He was at

 home with his mother, his sister, his niece, and two family friends.

        As a result of the 911 call, numerous officers rushed to Finch’s address, believing

 there was a barricaded shooter scenario with hostages. By that time, the December sun

 had set, and it was dark outside. The first officers on the scene parked and approached

 the east side of the house on foot, walking through the yards between the houses as

 additional officers arrived on the west side. The four officers east of the house could

 discern other officers to the north and the west of the house and patrol vehicles blocking

 traffic on the street.

        Wichita Police Sergeant Benjamin Jonker arrived and parked southwest of the

 house. He noticed he was the only supervisor present, so he assumed he was in

 command. Wichita Police Officers Justin Rapp and Matthew Powell also arrived

 southwest of the house. Rapp and Powell were members of a special team that regularly

 responded to high-risk incidents. Rapp carried a rifle, which he was certified to use from

 a distance of up to fifty yards. Another officer on the scene told Rapp that, based on

 movement seen in the upstairs window of the residence, someone was performing CPR

 inside the house. After noticing there were no exits on the west side of the house, Jonker

 directed Rapp and Powell to follow him to the front door on the north side of the house.

        Once they were at the north side of the residence, Jonker told Rapp to be “long

 cover” since Rapp had a rifle. Rapp, who had been an officer for seven years, understood

 his duty as a cover officer was to look out for the safety of everyone in the vicinity. Rapp

 positioned himself about forty yards from the entrance of the house. Powell was within

                                              5
Appellate Case: 20-3132      Document: 010110705190          Date Filed: 07/05/2022      Page: 6



 an arm’s distance on Rapp’s right and Jonker was a little farther to the right. Due to the

 darkness, Rapp could not see the officers on the east side of the residence, who had

 moved to a location about forty-five feet away from the residence’s front door.

        Rapp had only been in his position about forty seconds when Finch opened his

 front door. Finch pushed the screen door open and took a step out onto the porch. An

 officer on the east side of the residence turned his rifle light on and instructed Finch to

 put his hands up and step off the porch. Jonker yelled “show your hands!” At the same

 time, officers to the east of the house shouted other commands. Jonker then yelled “walk

 this way!” Officers later testified that they could not understand the commands being

 given by Jonker at the north side. None of the officers identified themselves as police.

        Finch stood on the porch. He initially appeared to comply with officer commands,

 raising his hands up to about ear level. Officers, including Rapp, could see Finch was not

 holding anything in his hands. Finch then began to lower his hands.

        There is conflicting testimony about what happened during the next few seconds.

 Some officers testified Finch raised his hands and lowered them a second time while

 moving back towards the doorway threshold. One officer testified he saw nothing

 indicating Finch was a threat to the officers, but he lost sight of Finch once Finch backed

 up into the doorway. Another officer, also located to the east of the house, testified that

 Finch moved his hand towards the small of his back and moved back into the doorway.

 The officer was not sure whether the movement was threatening or just Finch steadying

 himself. A third officer at the east side believed Finch was reaching for a weapon when

 he saw Finch put his hands back down.

                                               6
Appellate Case: 20-3132        Document: 010110705190        Date Filed: 07/05/2022       Page: 7



           On the north side, an officer saw Finch reach back with his right hand and place it

 on the front doorknob. Jonker saw Finch lower his hand and then start to raise his hands

 in response to the commands. But Jonker was primarily focused on officers on the east

 side, not on Finch. Rapp saw Finch grab the right side of his hoodie and lift it up, making

 a motion that appeared as if he was drawing a firearm. Rapp thought Finch was not

 complying with commands and possibly was armed. He testified he thought he saw a

 gun in Finch’s hand.

           Approximately ten seconds after Finch first opened the door and stepped onto the

 porch, Rapp fired a single shot from his rifle, hitting Finch in the chest. Finch fell

 backwards into the residence, where he died within minutes. He was not armed. Shortly

 after, police realized there had been no hostage situation or murder at the residence.

           B. The Aftermath

           After the shooting, the 911 caller was arrested and charged with involuntary

 manslaughter and other crimes. He pled guilty and was sentenced to 240 months in

 prison.

           Following the protocol for any officer-related shooting, the police department and

 City of Wichita conducted a criminal investigation in conjunction with the Kansas

 Bureau of Investigation. The Sedgwick County District Attorney then determined

 whether criminal charges should be filed against the officers. Following the

 investigation, the district attorney declined to prosecute Rapp for his actions. Next, the

 Wichita Police Department’s Professional Standards Bureau conducted the administrative

 investigation. It exonerated Rapp for the shooting.

                                                7
Appellate Case: 20-3132     Document: 010110705190         Date Filed: 07/05/2022        Page: 8



        C. Procedural Background

        Finch, through his next of kin, filed a 42 U.S.C. § 1983 suit against Rapp, Jonker,

 and the City of Wichita, bringing (1) an excessive force claim against Rapp, (2) a

 supervisory claim against Jonker, and (3) a municipal liability claim against the City of

 Wichita. The defendants moved for summary judgment, and Rapp raised a qualified

 immunity defense. The district court granted summary judgment on the claims against

 Jonker and the City of Wichita but denied summary judgment and the qualified immunity

 defense as to Rapp. Rapp filed an interlocutory appeal of the denial of qualified

 immunity, and Finch appealed the final summary judgment entered in favor of the City of

 Wichita.

                                      II.    Discussion

        Rapp claims a reasonable officer could believe Finch posed a threat of serious

 physical harm and therefore qualified immunity should apply. But based on the district

 court’s findings of fact, Finch could not have posed a threat and Rapp was not entitled to

 qualified immunity. Finch claims the City of Wichita’s investigatory and disciplinary

 policies following use-of-force incidents lacked accountability, reflected deliberate

 indifference, and caused Finch’s death. But he failed to support his allegations with any

 evidence of such a policy. For the reasons below, we affirm both of the district court’s

 rulings.

        A. Standard of Review

        On an interlocutory appeal of a denial of qualified immunity, we can review only

 questions of law—“we are not at liberty to review a district court’s factual conclusions.”
                                              8
Appellate Case: 20-3132      Document: 010110705190           Date Filed: 07/05/2022      Page: 9



 Fogarty v. Gallegos, 523 F.3d 1147, 1154 (10th Cir. 2008). So we cannot, at this stage in

 the proceedings, review the district court’s findings that Finch was unarmed and

 unthreatening. Instead, we must accept all such inferences as true for the purposes of this

 interlocutory appeal. We only review the district court’s legal conclusions that the facts,

 in the light most favorable to Finch, establish a clear violation of the Fourth Amendment,

 and Rapp therefore was not entitled to qualified immunity.

        Qualified immunity involves a two-part inquiry. Cortez v. McCauley, 478 F.3d

 1108, 1114 (10th Cir. 2007). First, the plaintiff must establish the defendant violated a

 constitutional right. If no constitutional violation is established by the plaintiff’s

 allegations or the record, our inquiry ends. But if a constitutional right was violated, we

 ask if the constitutional right was clearly established. To be clearly established, a

 constitutional right must be confirmed by Supreme Court or Tenth Circuit precedent or

 the overwhelming weight of authority from other courts. Id. at 1114–15. On this

 interlocutory appeal of qualified immunity, we can consider only “(1) whether the facts

 that the district court ruled a reasonable jury could find would suffice to show a legal

 violation, or (2) whether that law was clearly established at the time of the alleged

 violation.” Roosevelt-Hennix v. Prickett, 717 F.3d 751, 753 (10th Cir. 2013).

        B. Constitutional Violation—Excessive Force

        The Fourth Amendment prohibits state and federal governments from making

 unreasonable seizures. U.S. Const. amend. IV. Excessive force claims are “analyzed

 under the Fourth Amendment and its ‘reasonableness’ standard.” Graham v. Connor,

 490 U.S. 386, 395 (1989). That standard asks whether the police employed objectively

                                                9
Appellate Case: 20-3132      Document: 010110705190          Date Filed: 07/05/2022     Page: 10



  reasonable force given the totality of the circumstances. See Thomson v. Salt Lake City,

  584 F.3d 1304, 1313 (10th Cir. 2009). This inquiry pays “careful attention to the facts

  and circumstances of each particular case.” City of Los Angeles v. Mendez, 137 S. Ct.

  1539, 1546 (2017) (quoting Graham, 490 U.S. at 396).

         In Graham, the Supreme Court identified three factors a court should consider

  when evaluating a claim that police officers used excessive force: “(1) the severity of the

  crime at issue, (2) whether the suspect poses an immediate threat to the safety of the

  officers or others, and (3) whether he is actively resisting arrest or attempting to evade

  arrest by flight.” 490 U.S. at 396.

         Accepting the district court’s factual determinations, as we must, we find that the

  district court did not err in denying summary judgment in favor of Finch. The district

  court concluded that a reasonable jury could find that (1) Rapp fired a shot when he could

  see Finch’s hands were empty, (2) Rapp’s assertion that Finch made a threatening motion

  was false, and (3) Rapp could not see Finch’s movements clearly due to darkness and

  distance, along with numerous other facts.1 Thus, it found that a reasonable jury could

  also conclude Rapp did not reasonably believe Finch posed a threat.



         1
           The district court concluded a reasonable jury could find: (1) Finch was
  confused but attempted to comply with officers’ commands and his movements did
  not indicate hostile or threatening action; (2) persons yelling at Finch were not
  immediately recognizable as police; (3) Finch simply moved his arms when officers
  were giving him multiple commands; (4) Finch’s movements did not suggest he was
  attempting to draw a firearm; (5) Finch was never told to keep his hands up in the air
  or that he would be shot; (6) an officer could see Finch was not actively resisting
  commands; and (7) Rapp was unaware Finch was attempting to go back into the
  house when Finch was shot.
                                               10
Appellate Case: 20-3132      Document: 010110705190          Date Filed: 07/05/2022      Page: 11



         Rapp now argues we are not bound to accept the district court’s determination of

  what a reasonable jury could find. But an appeals court may deviate from its usual

  deference and review an interlocutory appeal of summary judgment de novo in only three

  circumstances: (1) the district court failed to identify the particular charged conduct it

  deemed as supported by the record, (2) the district court’s account of facts is “blatantly

  contradicted by the record,” or (3) the reasonable factual inferences arise during the

  motion to dismiss stage. Lewis v. Tripp, 604 F.3d 1221, 1226 (10th Cir. 2010). These

  exceptions do not apply here.

         Rapp argues the district court ignored video evidence that “blatantly” contradicts

  the court’s findings. See Lewis, 604 F.3d at 1226. But nothing in the video footage

  offered by Rapp indisputably contradicts the district court’s findings that Finch’s motions

  “did not reasonably suggest he was attempting to draw a firearm” and Finch did not

  “pose[] a threat of serious physical harm to others.” Aplt. App., Vol. IV, at 1019. In the

  video, we see Finch raise his hands—but there is nothing that could “blatantly contradict”

  the conclusion his actions were nonthreatening. Estate of Valverde v. Dodge, 967 F.3d

  1049, 1062 (10th Cir. 2020).

         Rapp also argues that the district court erred by focusing on the testimonies of

  other officers located at different perspectives than Finch. But the various conflicting

  testimonies of other officers are relevant to whether a jury could find that Rapp reacted

  reasonably for an officer in his position—they demonstrate a genuine issue of material

  fact. Whether Rapp reasonably believed Finch presented any threat is a genuine issue of

  fact for the jury to determine.

                                               11
Appellate Case: 20-3132      Document: 010110705190          Date Filed: 07/05/2022        Page: 12



         C. Clearly Established

         Having found a constitutional violation, the district court correctly denied

  qualified immunity because Rapp’s action violated clearly established law. A “clearly

  established right is one that is sufficiently clear that every reasonable official would have

  understood that what he is doing violates that right.” Mullenix v. Luna, 577 U.S. 7 (2015)

  (cleaned up). As a result, qualified immunity “protects all but the plainly incompetent or

  those who knowingly violate the law.” Id. (citations omitted). Although we do not

  “require a case directly on point, . . . existing precedent must have placed the statutory or

  constitutional question beyond debate.” Id. (cleaned up).

         For a law to be clearly established, it must not be defined “at too high a level of

  generality.” City of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021). The “rule’s contours

  must be so well defined that it is ‘clear to a reasonable officer that his conduct was

  unlawful in the situation he confronted.’” District of Columbia v. Wesby, 138 S. Ct. 577,

  590 (2018) (quoting Saucier v. Katz, 533 U.S. 194, 202 (2001)). This is “‘especially

  important in the Fourth Amendment context,’ where it is ‘sometimes difficult for an

  officer to determine how the relevant legal doctrine, here excessive force, will apply to

  the factual situation the officer confronts.’” Bond, 142 S. Ct. at 11 (quoting Mullenix,

  577 U.S. at 12).

         In determining whether the law was clearly established, the district court included

  “inferences that Rapp could see Finch did not have a firearm, that Finch did not make any

  movement like he was drawing a firearm . . . and [that] Finch made no motion indicating

  he was about to shoot.” Aplt. App., Vol. IV at 1023. The district court relied on four

                                               12
Appellate Case: 20-3132      Document: 010110705190          Date Filed: 07/05/2022        Page: 13



  cases to determine that the right not to be subjected to deadly force was clearly

  established. Zuchel v. Spinharney, 890 F.2d 273 (10th Cir. 1989); Zia Trust Co. ex rel.

  Causey v. Montoya, 597 F.3d 1150 (10th Cir. 2010); Walker v. City of Orem, 451 F.3d

  1139, 1157 (10th Cir. 2006); King v. Hill, 615 F. App’x 470 (10th Cir. 2015). Taken

  together, these cases establish a constitutional right so clearly established that “every

  reasonable official would have understood that what he [was] doing violates that right.”

  Redmond v. Crowther, 882 F.3d 927, 935 (10th Cir. 2018) (quoting Mullenix, 577 U.S. at

  11).

         First, in Zuchel v. Spinharney, police approached a man having a confrontation

  with a group of teenagers. 890 F.2d 273. One of the teenagers yelled that the man had a

  knife as the man turned around and approached the officers. An officer shot the man four

  times. The man had only been holding a pair of fingernail clippers. The court denied

  qualified immunity.

         In Zia Trust Co. ex rel. Causey v. Montoya, police responded to a report of a

  dispute between a caller and his adult son, who had mental health issues. 597 F.3d 1150.

  The dispatcher reported that there were firearms at the residence. The officer arrived at

  the residence and saw the suspect sitting in a van. The man allegedly pointed the wheels

  of the van at the officer. The officer fired a single shot into the van and killed the

  suspect. The court affirmed the denial of qualified immunity.

         In Walker v. City of Orem, police officers reported to the residence of an

  individual who they had been told was suicidal and “en route to cause harm to his

  family.” 451 F.3d at 1157. It was reported that the suspect was unarmed. When the

                                                13
Appellate Case: 20-3132      Document: 010110705190          Date Filed: 07/05/2022      Page: 14



  police arrived, the suspect held a box cutter to his wrist. An officer shot the suspect and a

  second officer shot two more rounds. The district court denied qualified immunity,

  finding that the suspect did not pose a threat and was not moving toward anyone.

         Finally, in King v. Hill, a nonprecedential case, officers received a report about a

  mentally ill man making threats against his spouse. 615 F. App’x at 471. Despite

  testimony that the man did not have anything in his hands, an officer shot him with a rifle

  after the man yelled at the officers to get off his property and threatened them. Id. at 472.

  The court relied on Tennessee v. Garner for the established principle that an “officer may

  not seize an unarmed, nondangerous suspect by shooting him dead.” Id. (citing 471 U.S.

  1 (1985)).

         In the most factually similar Tenth Circuit case, Huff v. Reeves, 996 F.3d 1082,

  1086 (10th Cir. 2021), officers responded to a report of a bank robbery where an

  individual had been shot and the robber had taken a female hostage. After a police chase,

  the suspect’s car stopped. The hostage exited and was shot by police officers while

  running towards the officers with her hands in the air, in a surrendering pose. The court

  concluded that although there are no cases that address the “precise set of facts,” shooting

  the hostage while she posed no threat of harm to the officers violated clear precedent in

  this circuit. Id. at 1091. Huff was decided after the events in this case occurred, so it

  cannot establish that Rapp should have known his conduct was unlawful. But it is

  instructive as to the analysis of whether Rapp’s conduct violated a clearly established

  right based on our caselaw.



                                               14
Appellate Case: 20-3132       Document: 010110705190           Date Filed: 07/05/2022       Page: 15



         To be sure, there is no case with identical facts to those here. But “[w]e do not

  think it requires a court decision with identical facts to establish clearly that it is

  unreasonable to use deadly force when the force is totally unnecessary to restrain a

  suspect or to protect officers, the public, or the suspect himself.” Zia Tr. Co., 597 F.3d at

  1155 (quoting Weigel v. Broad, 544 F.3d 1143, 1154 (10th Cir. 2008)). Taken together,

  the cases relied on by the district court establish that an officer, even when responding to

  a dangerous reported situation, may not shoot an unarmed and unthreatening suspect. See

  King, 615 F. App’x at 479 (finding it “clearly established that an officer could not shoot

  an unarmed man who did not pose any actual threat to the officer or to others”); Zia Tr.

  Co., 597 F.3d at 1155 (finding it clearly established that an officer could not shoot a

  suspect without “a serious threat of physical harm”); Walker v. City of Orem, 451 F.3d

  1139, 1160 (10th Cir. 2006) (finding it clearly established that an officer could not shoot

  a suspect who “was not charging the officer and had made no slicing or stabbing motions

  toward him”); see also Harris v. Roderick, 126 F.3d 1189, 1201 (9th Cir. 1997) (finding

  it clearly established that an officer could not shoot a suspect with a sniper rifle unless

  “the suspect presents an immediate threat to the officer or others”). A jury could find

  Rapp shot Finch even when a reasonable officer would have known Finch was unarmed

  and posed no threat. Thus, viewing the facts in the light most favorable to Finch, Rapp

  violated clearly established law.

         D. Municipal Liability

         The district court also granted summary judgment on Finch’s municipal liability

  claims against the City of Wichita. Finch claims that the City is liable for his death

                                                 15
Appellate Case: 20-3132       Document: 010110705190           Date Filed: 07/05/2022      Page: 16



  because its policies directly caused Rapp to employ lethal force. According to Finch, two

  City policies caused his death: (1) the City’s inadequate investigative and disciplinary

  process following police-involved shootings and (2) its custom of using lethal force on

  unthreatening civilians.

         A municipality is not directly liable for the constitutional torts of its employees.

  Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Thus, even if Rapp is found to

  have committed a constitutional violation, it does not necessarily follow that the City of

  Wichita, his employer, could be sued for that violation. But the City may be held liable

  under Monell if it executes an unconstitutional policy or custom, or a facially

  constitutional policy that causes a constitutional violation. Id. Here, Finch alleges no

  unconstitutional policy or custom, so we ask if the policies he does allege caused a

  constitutional violation.

         To prove such a Monell claim, a plaintiff must first show a municipal policy or

  custom—either an official rule or one so entrenched in practice as to constitute an official

  policy. Id. Next, a plaintiff must show that the municipality was deliberately indifferent

  to constitutional violations that were the obvious consequence of its policy. See Crowson

  v. Washington County, 983 F.3d 1166, 1188 (10th Cir. 2020) (collecting Tenth Circuit

  cases on the deliberate indifference requirement). To demonstrate that a municipality

  acted with deliberate indifference, a plaintiff may show that the municipality had “actual

  or constructive notice that its action or failure to act [was] substantially certain to result in

  a constitutional violation” and “consciously or deliberately [chose] to disregard the risk

  of harm.” Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998). Notice can be

                                                 16
Appellate Case: 20-3132       Document: 010110705190         Date Filed: 07/05/2022      Page: 17



  established through a “pattern of tortious conduct” or “if a violation of federal rights is a

  ‘highly predictable’ or ‘plainly obvious’ consequence of a municipality’s action or

  inaction.” Id. at 1308 (quoting Brown, 520 U.S. at 409, 411). Finally, a plaintiff must

  show that the policy directly caused his constitutional injury. See Bd. of Cty. Comm’rs v.

  Brown, 520 U.S. 397, 404 (1997) (requiring “a direct causal link” between the policy and

  the constitutional violation). A plaintiff can establish a direct causal link only by

  showing that the municipal practice was closely related to the deprivation of rights.

           Finch claims that the City is liable for two widespread Wichita Police Department

  practices that amount to official policy. First, he alleges that the Department’s

  investigatory and disciplinary practices were so meager that they amounted to a policy of

  inaction in response to excessive force incidents. His evidence shows a policy of light

  discipline—reprimand or one-day suspension—in response to Department policy

  violations generally, not in response to excessive force incidents. Second, he alleges that

  officers had a practice of using excessive force by shooting unthreatening civilians. But

  most of the evidence Finch presents is not relevant to the alleged policy of excessive

  force.

           First, Finch claims that the City’s investigative and disciplinary process following

  use-of-force incidents is inadequate. He especially takes issue with the Department’s use

  of interviews and evidence conducted by the District Attorney’s Office. This reuse

  means the Department rarely conducts its own interviews. Further, the Department

  sometimes relies on the already gathered evidence to make credibility determinations or

  resolve conflicting narratives. Finch argues that this practice makes the investigatory

                                                17
Appellate Case: 20-3132      Document: 010110705190         Date Filed: 07/05/2022      Page: 18



  process less reliable and that this “policy” of inadequate investigation and discipline

  caused his shooting.

         The City’s process is as follows: After a police-involved shooting, the City

  performs a criminal investigation, coordinated with the Kansas Bureau of Investigation.

  The District Attorney observes the investigation, considers the evidence, and

  independently decides whether to file charges against an officer. After the criminal

  investigation, the Wichita Police Department’s Professional Standards Bureau conducts

  an administrative investigation to determine whether Department policy was violated and

  whether internal discipline is appropriate. The Professional Standards Bureau uses the

  evidence gathered in the criminal investigation, unless external evidence is necessary.

  Thus, it often does not conduct its own interviews, instead reviewing the documents and

  interviews conducted during the criminal investigation. The Department then imposes

  necessary discipline—generally reprimand, suspension, or termination.

         Second, Finch alleges that Police Department officers had a custom of shooting

  unthreatening suspects.2 In support, he cites police-involved shootings that occurred over

  the six years preceding the incident with Finch. But Finch does not argue that all of the

  more than 20 shootings he cites constituted excessive force. Instead, he points to only a


         2
          We note that there is no need for a plaintiff to provide evidence of successful
  constitutional litigation to prove a municipal liability claim. To the extent the district
  court’s order is read that way, it misstated the proof necessary for a Monell claim.
  See Gates v. Unified Sch. Dist. No. 449, 996 F.2d 1035, 1041 (10th Cir. 1993)
  (requiring proof of “[t]he existence of a continuing, persistent and widespread
  practice of unconstitutional misconduct”); see also Waller v. City of Denver, 932
  F.3d 1277, 1284 (10th Cir. 2019). But a plaintiff must provide evidence of a pattern
  of relevant conduct—here, the use of excessive force on unthreatening civilians.
                                               18
Appellate Case: 20-3132      Document: 010110705190         Date Filed: 07/05/2022        Page: 19



  handful of police-involved shootings that “[a] jury could conclude . . . were

  unconstitutional.” App. Br. at 59. These alleged constitutional violations have widely

  varying facts and lack a common theme or pattern. Some do not involve excessive force.

  Even assuming the subset of cases drawn from the six-year period were constitutional

  violations, they are isolated when considered in the circumstances presented in this case.3

         Third, even if Finch successfully alleged that the Department had a policy or

  custom of inadequate investigation and discipline, he could not prove causation. Finch

  cannot meet the “rigorous standards of culpability and causation” necessary to prove a

  municipal liability claim. See Schneider v. City of Grand Junction Police Dep’t, 717

  F.3d 760, 770 (10th Cir. 2013) (quoting Brown, 520 U.S. at 398). At best, he alleges that

  the City had policies of (1) reusing evidence from its criminal investigations in its

  administrative investigations, and (2) imposing relatively minor discipline in response to




         3
          Three cases do not necessarily constitute a pattern of excessive force,
  contrary to Finch’s argument. Quintana v. Santa Fe County Board of
  Commissioners, 973 F.3d 1022, 1034 (10th Cir. 2020), does not require us to find
  three incidents are sufficient. That case was at the more lenient motion-to-dismiss
  stage, which we emphasized constituted “a low bar.” Id. Further, there were more
  than three incidents alleged there. In Quintana, the decedent allegedly never
  received withdrawal medication even though prison staff acknowledged that he was
  going through withdrawal when he entered the jail. He alleged that three other
  inmates had “recently” died from drug withdrawals. He pointed to a DOJ study
  warning the county of its inadequate medical screening procedures. He finally
  alleged that he had deficient intake procedures over the eight previous times he was
  incarcerated at the facility. In Quintana, the plaintiff offered proof of many more
  than three incidents. Thus, the case cannot stand for the proposition that three
  incidents necessarily establish a pattern of unconstitutional conduct for the purposes
  of Monell liability.
                                               19
Appellate Case: 20-3132      Document: 010110705190          Date Filed: 07/05/2022       Page: 20



  Department policy violations. Neither policy would directly result in a constitutional

  violation in the swatting incident we address in this appeal.

         To defeat this conclusion, Finch argues that “[a] failure to investigate or reprimand

  might . . . cause a future violation by sending a message to officers that such behavior is

  tolerated.” Aple. Br. at 67 (quoting Cordova v. Aragon, 569 F.3d 1183, 1194 (10th Cir.

  2009)). But he does not explain how a failure to respond to minor policy violations could

  send a message that dissimilar conduct, like the use of lethal force in this case, is

  tolerated. Thus, his arguments do not meet the demanding standard of causation that we

  require in Monell cases, namely the “direct causal link between the municipal action and

  the deprivation of federal rights.” Brown, 520 U.S. at 404.

         In sum, Finch has failed to show any deliberately indifferent policies or customs

  that caused Rapp to use excessive lethal force. Because he has failed to provide any

  evidence of a viable municipal liability claim, we affirm the district court’s order granting

  summary judgment for the City.

                                      III. Conclusion

         For the foregoing reasons, we AFFIRM the district court’s denial of summary

  judgment as to the claims against Officer Rapp and AFFIRM the district court’s grant of

  summary judgment as to the claims against the City of Wichita. We DENY AS MOOT

  Professor Seth Stoughton’s motion for leave to file an amicus brief.




                                                20